     Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 1 of 18 Page ID #:111



 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       Michael J. Manning, Esq. (State Bar No. 286879)
 2     Craig G. Côté, Esq. (State Bar No. 132889)
 3     MANNING LAW, APC
       4667 MacArthur Blvd., Suite 150
 4     Newport Beach, CA 92660
 5     Office: (949) 200-8755
       ADAPracticeGroup@manninglawoffice.com
 6

 7     Attorneys for Plaintiff
       CARMEN JOHN PERRI
 8

 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
       CARMEN JOHN PERRI, an
12                                           Case No.: 2:18-cv-09248-MWF-AFM
       individual,
13                                           PLAINTIFF’S OPPOSITION TO
                 Plaintiff,
14                                           DEFENDANT’S MOTION FOR
       v.
                                             PARTIAL SUMMARY JUDGMENT
15
       PUBLIC STORAGE, a business of
16                                           Date: October 7, 2019
       unknown form, and DOES 1-10           Time: 10:00 a.m.
17     inclusive,                            Ctrm: 5A
18               Defendants.                 Honorable Judge Michael W. Fitzgerald
19

20
21

22

23

24

25

26
27

28
     Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 2 of 18 Page ID #:112



 1
                                      TABLE OF CONTENTS
 2
       I.     PRELIMINARY STATEMENT…..……….……………………………..…..1
 3

 4     II.    RELEVANT FACTS………………………………………………………….2

 5     III.   LEGAL STANDARD…………………………………………………………4
 6
       1V.    THE PROPERTY IS INACCESSIBLE……………………………………....5
 7

 8            A.    Plaintiff is Disabled……………………………………….....…………6

 9            B.    Defendants Own and Operate a Place of Public Accommodation….….7
10
              C.    The Property Has Barriers That Are Readily Achievable to
11                  Remove…………………………………………...……………………7
12
                    1.     Tow Away Signage Is Improper………………………………...8
13

14                  2.     The Van Accessible Space Has Insufficient Width Of Access
                           Aisle……………………………………………………………..8
15

16                  3.     The Standard Accessible Space Has Insufficient Width Of
                           Access Aisle……………………………………………………..8
17

18                  4      Defendant Did Not Provide Evidence That Interior Barriers
                           Were Remediated ………………………………………………9
19

20            D.    Plaintiff Encountered Violations and is Being Deterred From
                    Patronage………………………………………………………….…..10
21

22     V.     MR. PERRI’S ADA CLAIM IS NOT MOOT................................................10
23
       VI.    THE COURT CONTINUES TO HAVE SUPPLEMENTAL
24            JURISDICTION OVER THE PLAINTIFF’S UNRUH ACT CLAIM….......11
25
       VII. CONCLUSION……………………………………………………………....14
26
27

28



                                                   ii
     Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 3 of 18 Page ID #:113



 1
                                                     TABLE OF AUTHORITIES
 2
                                                                                                                                             Page(s)
 3
       Cases
 4
       Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.,
 5         603 F.3d 666 (9th Cir. 2010) ........................................................................................................5
 6     Celotex Corp. v. Catrett,
 7        477 U.S. 317 (1986) ......................................................................................................................4

 8     Chapman v. Pier 1 Imports (U.S.) Inc.,
          631 F.3d 939 (9th Cir. 2011) ....................................................................................................5, 8
 9
       Cullen v. Netflix, Inc.,
10        880 F.Supp.2d 1017 (N.D. Cal. 2012) ........................................................................................11
11     Long v. Coast Resorts, Inc.,
          267 F.3d 918, 923 (9th Cir. 2001) ............................................................................................3, 9
12

13     Mankaruse v. Raytheon Co.,
         2016 WL 7324154 (C.D. Cal. Dec. 8, 2016) (Selna, J.) ...........................................................4, 5
14
       Moeller v. Taco Bell Corp.,
15       816 F.Supp.2d 831 (N.D. Cal. 2011) ............................................................................................6
16     Molski v. M.J. Cable, Inc.,
          481 F.3d 724 (9th Cir. 2008) ..........................................................................................11, 12, 13
17

18     Oliver V. Ralphs Grocery Co..
           654 F 3d 903 (9th Cir. 2011) ......................................................................................................11
19
       Rush v. Denco Enterprises, Inc.,
20        857 F. Supp. 2d 969 (C.D. Cal. 2012) ..........................................................................................8

21     Statutes
22     Fed. R. Civ. P. 56(a) ...........................................................................................................................4
23     28 C.F.R., Part 36, Appendix ..............................................................................................................8
24
       36 C.F.R., Part 1191, Appendices .......................................................................................................8
25
       42 U.S.C. § 12102(2)(A).....................................................................................................................7
26
       42 U.S.C. § 12181(7)(A).....................................................................................................................7
27
       42 U.S.C. § 12182(a) ......................................................................................................................5, 6
28



                                                                              iii
     Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 4 of 18 Page ID #:114


       42 U.S.C. § 12182(b)(2)(A)(iv) ..........................................................................................................7
 1

 2     42 U.S.C. §§ 12183(a)(2) ....................................................................................................................6

 3     42 U.S.C. § 12188(a) ..........................................................................................................................6

 4     Americans With Disabilities Act of 1990 Title III ................................................................... passim

 5     Civ. Code § 51 (f) .............................................................................................................................12
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28



                                                                              iv
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 5 of 18 Page ID #:115



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      PRELIMINARY STATEMENT
    3         Plaintiff Carmen John Perri filed this case to cause Defendant Public Storage
    4 (“Defendant”) to remove architectural barriers and to change its policies regarding
    5 accessibility at its storage facility. Despite Mr. Perri’s overtures to resolve the case
    6 informally, at its earliest stage, Defendant filed a Motion for Summary Judgment
    7 (the “Motion”), greatly increasing the work required by the Court and all parties.
    8 The Motion for Summary Judgment was filed without Defendant sharing its CASp
    9 report with Mr. Perri prior to filing its Motion.1 Instead, Defendant filed this motion
   10 asserting that Plaintiff’s claim for injunctive relief is moot and this court is therefore
   11 without subject matter jurisdiction. Plaintiff’s evidence indicates otherwise.
   12 Moreover, Defendant’s effort to obtain the dismissal of Plaintiff’s claim for
   13 injunctive relief under the American’s with Disabilities Act predicated on a false
   14 claim of mootness demonstrates that Defendant is not committed to performing the
   15 required injunctive relief and does not currently have a policy of accessibility
   16 militating against any future finding of mootness in this case, even if remediation
   17 should later be achieved.
   18         Accordingly, on September 10, 2019, Mr. Perri was obliged to reinspect the
   19 Property with his own CASp to assess the accuracy of Defendant’s assertions that
   20 barriers have been eliminated. Mr. Perri’s CASp discovered that barriers identified
   21
   22   In fact, during the meet and confer process, Defendant’s counsel did not identify
        1


   23 all details of how it had altered the Property, that it had conducted an inspection of
      the Property, or that it acquired a CASp report. Had Defendant done so, the flaws in
   24 its remediation efforts could have been pointed out, outside the context of this
   25 motion and with substantially less burden on the parties and the Court.
      Further, Defendant brought this motion before responding to Plaintiff’s written
   26
      discovery that pertain to the elements of this action (to which Plaintiff had also
   27 granted Defendant extensions to respond). No responses have been tendered and
      they are now overdue.
   28

                                              1
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 6 of 18 Page ID #:116



    1 in the Complaint remain (some altered improperly such that it exacerbated the
    2 barriers). See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a
    3 plaintiff encounters one barrier at a site, he can sue to have all barriers that relate to
    4 his disability removed regardless of whether he personally encountered them).
    5 Defendant was on notice in the Complaint that Plaintiff sought to have all barriers
    6 related to his disability removed, not just the ones Plaintiff first identified that
    7 Defendant also failed to fix. (Complaint ¶ 26).
    8        Defendant’s motion must therefore fail because Mr. Perri has submitted
    9 evidence that barriers existed (and still exist) on the Property that denied him full
   10 and equal access.2 At the minimum, Mr. Perri has set forth evidence that creates a
   11 genuine issue of material fact that requires denial of Defendant’s Motion.
   12 II.    RELEVENT FACTS
   13        Mr. Perri suffers from a mobility disability caused in part by cervical
   14 laminectomy (removal of the back side of 4 vertebrae in his neck) with
   15 instrumentation (brackets, screws and rods to hold his neck together). Resultant
   16 permanent damage to his nerves causes weakness and fatigue, pain and loss of
   17 strength in his arms, hands and legs. He has also developed permanent nerve
   18 damage that has caused increased pain and limits his ability to function in his
   19 mobility, especially for any extended period of time, and he has been issued a
   20 Disabled Person Parking Placard. (SUF #13) Defendant owns and operates the
   21 Public Storage facility located at 11200 West Pico Blvd., Los Angeles, California
   22 90064 (the “Property”).
   23      On February 3, 2018, Mr. Perri went to the Property to purchase boxes.
   24 During this visit Mr. Perri found multiple barriers to access related to Defendant’s
   25
       The Court is within it power to find partial summary judgment in Mr. Perri’s favor
        2
   26
      sua sponte on this issue of access barriers existing on the property. Notably,
   27 Defendant does not dispute any other element of Mr. Perri’s claims (see infra
      section IV).
   28

                                              2
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 7 of 18 Page ID #:117



    1 parking, curb ramps, improper signage, and an inaccessible service counter and door
    2 latch lock, among other barriers to access. (SUF #14). On October 17, 2018, Mr.
    3 Perri went again to the Property to purchase boxes and see if the barriers to access
    4 still existed at the Property, which they did. (SUF #14). Because Mr. Perri has a
    5 mobility disability, the inaccessible conditions he encountered in February and
    6 October of 2018 denied him full and equal access to the Property, and caused him
    7 unnecessary difficulty, humiliation, frustration, and exposed him to undue risk of
    8 falling. (SUF #15-16)
    9        On September 10, 2019, Mr. Perri’s investigator and Certified Access
   10 Specialist (CASp) Kenneth Arrington, investigated Defendant’s Property (SUF #17).
   11 Mr. Arrington found that:
   12          1.   Tow away signage has not been provided with the property information
   13               for where to reclaim vehicle and telephone number; (SUF #21)
   14          2.   The Van Accessible Space has inadequate space to provide 144”

   15               minimum width van parking space and 60” minimum width access

   16               aisle; (SUF #22)

   17          3.   The Standard Accessible Space has inadequate space to provide 144”

   18               minimum width van parking space and 60” minimum width access

   19               aisle; (SUF #23)

   20        Although Defendant claims to have remedied some of the barriers Mr. Perri

   21 encountered at the Property, Defendant failed to correct them properly and
   22 completely, and barriers to access above in violation of the ADAAG still remain. It
   23 is well settled that even substantial compliance and obedience to the spirit of the
   24 ADA is insufficient to deny a plaintiff injunctive relief when violation of ADAAG
   25 guidelines remain. See Long v. Coast Resorts, Inc. 267 F.3d 918, 923 (9th Cir.
      2001). As a result, Defendant’s motion must be denied because it failed to remedy
   26
      all barriers to access.
   27
             In addition to not fully altering the Property to eliminate all access barriers,
   28

                                              3
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 8 of 18 Page ID #:118



    1 rather than fix the service counter and inaccessible bathroom on the Property in its
    2 front office, Defendant claims to have demolished the entire front office on August
    3 16, 2019. (Motion at 6.) However, Defendant has presented no evidence that an
    4 equivalent front office for Defendant’s business is currently located on the Property.
    5 Defendant has presented no evidence whether its current front office of the Property
    6 has inaccessible features similar to the inaccessible original front office that
    7 Defendant purports to have demolished. Defendant has provided no evidence that
    8 construction of a new front office and similar facilities will be accessible and
    9 compliant with the ADA in the future. These unknown attributes – not at all
                                            3


   10 addressed by Defendant in its Motion – on their own create another genuine issue of
   11 material fact, and on that basis Defendant’s motion must be denied.
   12        Further and at a minimum, these are facts that should have been disclosed
   13 through the written discovery process. However, because Defendant brought this
   14 motion before responding to Plaintiff’s written discovery and Plaintiff has still not
   15 received Defendant’s discovery responses.
   16       The barriers Mr. Perri encountered in February and October 2019 denied him

   17 full and equal access to the Property and its facilities. Further, because he had been
   18 informed that Defendant recently claimed the Property is accessible and has not
   19 learned that it is not, he has been further deterred. (SUF #15-16) See Civil Rights
   20 Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1099 (9th
   21 Cir. 2017). Mr. Perri lives in the Los Angeles area and intends to return to the
   22 Property to avail himself of the goods and services offered to the public and to
   23 ensure that Defendant ceases evading its responsibilities under federal and state law.
   24
        3
   25   Defendant has presented no evidence that it has corrected barriers in the interior of
      the Property (e.g. service counter, bathroom, door handles). Through Plaintiff’s own
   26
      investigation, as of September 10, 2019, construction has been undertaken on the
   27 Property, apparently to replace the inaccessible front office. Defendant has been
      using a construction trailer as a temporary office. (SUF #24)
   28

                                              4
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 9 of 18 Page ID #:119



    1 (SUF #16)
    2 III.    LEGAL STANDARD
    3         Summary judgment is only appropriate where the evidence presented
    4 establishes no genuine disputes as to any material fact and the movant is entitled to
    5 judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,
    6 477 U.S. 317, 322–23 (1986). In assessing the evidence the district court reads the
    7 record in the “light most favorable to the nonmovant.” See Mankaruse v. Raytheon
    8 Co., 2016 WL 7324154, at *2 (C.D. Cal. Dec. 8, 2016) (Selna, J.). “The moving
    9 party has the initial burden of establishing the absence of a material fact for trial.” Id.
   10 (citing Anderson, 477 U.S. at 256).
   11
        IV.   THE PROPERTY IS INACCESSIBLE
   12
              Under Title III of the Americans With Disabilities Act of 1990 (“ADA”), the
   13
        general rule is that: “No individual shall be discriminated against on the basis of a
   14
        disability in the full and equal enjoyment of the goods, services, facilities, privileges,
   15
        advantages, or accommodations of any place of public accommodation by any
   16
        person who owns, leases (or leases to), or operates a place of public
   17
        accommodation.” 42 U.S.C. § 12182(a). The term “discrimination” can be
   18
        misleading. The ADA applies not just to intentional discrimination but to
   19
        thoughtlessness and indifference:
   20         Its passage was premised on Congress's finding that discrimination
   21         against the disabled is most often the product, not of invidious
              animus, but rather of thoughtlessness and indifference, of benign
   22         neglect, and of apathetic attitudes rather than affirmative animus. The
   23         concept of “discrimination” under the ADA does not extend only to
              obviously exclusionary conduct—such as a sign stating that persons
   24         with disabilities are unwelcome or an obstacle course leading to a
   25         store's entrance. Rather, the ADA proscribes more subtle forms of
              discrimination—such as difficult to navigate restrooms and hard-to-
   26         open doors—that interfere with disabled individuals' “full and equal
   27         enjoyment” of places of public accommodation.
   28 Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 944-45 (9th Cir. 2011)

                                              5
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 10 of 18 Page ID #:120



     1 (internal quotes and citations removed for readability).
     2        To succeed on his Title III, ADA claim, “a plaintiff must show that: (1) he is
     3 disabled within the meaning of the ADA; (2) the defendant is a private entity that
     4 owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
     5 denied public accommodations by the defendant because of his disability.” Arizona
     6 ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir.
     7 2010). “The third element—whether plaintiffs were denied public accommodations
     8 on the basis of disability—is met if there was a violation of applicable accessibility
     9 standards.” Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011)
   10 citing, Chapman, 631 F.3d at 945. This is because discrimination is defined both as
   11 either a failure to ensure that alterations are “readily accessible to and useable by
   12 persons with disabilities” and, where there are no alterations, “a failure to remove
   13 architectural barriers…in existing facilities…where such removal is readily
   14 achievable.” 42 U.S.C. §§ 12183(a)(2); 12182(b)(2)(A)(iv). Thus, the following is a
   15 simplified statement of the elements necessary for the plaintiff to prove
   16 discrimination under this section:
   17           1.   Plaintiff must be disabled. 42 U.S.C. § 12182(a);
   18                The defendant’s facility must be a place of "public accommodation"
   19                and, therefore, governed by Title III of the ADA Id.;
   20           2.   The defendant must be responsible parties, i.e., owners, operators,
   21                lessors or lessees. Id.;
   22           3.   The defendant’s facility must have either undergone an alteration that
   23                did not comply with the access standards or contain an easily removed
   24                barrier that the defendant failed to remove. 42 U.S.C. §§ 12183(a)(2);
   25                12182(b)(2)(A)(iv);
   26           4.   Plaintiff must have actually encountered this non-removed and
   27                unlawful barrier. 42 U.S.C. § 12188(a).
   28         In their moving papers, Defendant does not challenge the first, second, and

                                               6
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 11 of 18 Page ID #:121



     1 fourth elements for Mr. Perri’s ADA claim and only alleges that all barriers to
     2 access have been corrected. Nevertheless, Mr. Perri will discuss each element,
     3 seriatim.
     4         A.    Plaintiff is Disabled
     5         Mr. Perri suffers from a mobility due to injury to his spinal cord and
     6 permanent damage to his nerves resulting in pain and loss of strength in his arms,
     7 hands and legs. He has been issued a Disabled Person Parking Placard. (SUF #13)
     8 There can be little doubt that he fits the qualification under the Americans with
     9 Disabilities Act as a person with a disability. 42 U.S.C. § 12102(2)(A) (defining a
   10 physical impairment substantially affecting a major life activity as qualifying as a
   11 disability). Defendant does not dispute this in its moving papers.
   12          B.    Defendant Own and Operate a Place of Public Accommodation
   13          Defendant owns and operates the property located at 11200 West Pico Blvd.,
   14 Los Angeles, California 90064 (the “Property”), which is a storage facility and a
   15 service establishment, and sales or rental establishment. Service, sales, and rental
   16 establishments are expressly identified under the ADA as places of public
   17 accommodation. 42 U.S.C. § 12181(7)(E) and (F). Defendant is the owner and
   18 operator of the storage facility at the Property. The Defendant, therefore, has an
   19 obligation to comply with the anti-discrimination provisions of Title III of the
   20 Americans with Disabilities Act. Defendant does not dispute this in its moving
   21 papers.
   22          C.    The Property Has Barriers That Are Readily Achievable to
                     Remove
   23
               The ADA defines “discrimination” as a failure to remove architectural barriers
   24
         where it is readily achievable to do so. 42 U.S.C. § 12182(b)(2)(A)(iv). The term
   25
         “barrier” is not defined in the Act itself but is defined in the Technical Assistance
   26
      Manual:
   27
           III-4.4100: What is an architectural barrier? Architectural barriers are
   28      physical elements of a facility that impede access by people with

                                               7
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 12 of 18 Page ID #:122



     1        disabilities. These barriers include more than obvious impediments
              such as steps and curbs that prevent access by people who use
     2        wheelchairs.
     3 Department of Justice, Technical Assistance Manual on the American with
     4 Disabilities Act (BNA) §§ III-4.4100 (1991). Case law is more specific. “To
     5 determine if Plaintiff describes an ‘architectural barrier’ the Court must turn to the
     6 ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”). If an
     7 element does not meet or exceed ADAAG standards, it is considered a barrier to
     8 access.” Rush v. Denco Enterprises, Inc., 857 F. Supp. 2d 969, 973 (C.D. Cal. 2012)
     9 (internal cites omitted). “Any element in facility that does not meet or exceed the
   10 requirements set forth in the ADAAG is a barrier to access.” Chapman v. Pier 1
   11 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011) (identifying this as the formal
   12 position of the Department of Justice).        These are “objective” and “precise”
   13 standards and “the difference between compliance and noncompliance” is “often a
   14 matter of inches.” Id. Defendant does not dispute in their moving papers that
   15 removal of all barriers to access on the Property are not readily achievable.
   16         1.    Tow Away Signage Is Improper
   17         Tow away signage has not been provided with the property information for
   18 where to reclaim vehicle and telephone number. 2010 Standards § 502.8.2. (SUF
   19 #21; Exhibit A).      Defendant should provide new signs at the entry to its parking
   20 facility and accessible spaces. This is a violation of the ADA.
   21         2.    The Van Accessible Space Has Insufficient Width Of Access Aisle
   22         The van accessible space is 107” wide and has a 93” wide access aisle in
   23 violation of 1991 Standards §§ 4.6.3, 4.1.2(5)(b), A4.6.3; 2010 Standards §§ 502.1,
   24 502.2, 502.3.1. (SUF #22; Exhibit A). Van accessible parking space is less than
   25 144” and the access aisle is less than 60” wide (or the van accessible space is less
   26 than 108” wide when a 96” minimum access aisle is provided as is here) 1991
   27 Standards §§ 4.6.3, 4.1.2(5)(b), A4.6.3; 2010 Standards §§ 502.1, 502.2, 502.3.1.
   28 (SUF #22; Exhibit A).

                                               8
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 13 of 18 Page ID #:123



     1        To be accessible under the ADA, Defendant must re-stripe existing parking
     2 spaces as necessary to provide the 144” minimum width van parking space and a 60”
     3 minimum width access aisle. If re-striping reduces the total number of parking
     4 spaces, Defendant should check zoning ordinances or other regulations for
     5 compliance with minimum requirements. When space and access aisle is re-striped,
     6 Defendant must ensure that the ISA pavement signage and the “NO PARKING”
     7 sign in the access aisle are compliant. Defendant must outline access aisle in blue
     8 and paint hatching a contrasting color from the parking space (white).
     9        3.    The Standard Accessible Space Has Insufficient Width Of Access
   10               Aisle
   11         The standard accessible space is 104.5” wide and has a 93” shared access aisle
   12 in violation of 1991 Standards §§ 4.6.3, 4.1.2(5)(b), A4.6.3; 2010 Standards §§
   13 502.1, 502.2, 502.3.1. (SUF #23; Exhibit A). Van accessible parking space is less
   14 than 144” and the access aisle is less than 60” wide (or the van accessible space is
   15 less than 108” wide when a 96” minimum access aisle is provided)
   16         To be accessible under the ADA, Defendant must re-stripe existing parking
   17 spaces as necessary to provide the 144” minimum width van parking space and a 60”
   18 minimum width access aisle. If re-striping reduces the total number of parking
   19 spaces, Defendant should check zoning ordinances or other regulations for
   20 compliance with minimum requirements. When space and access aisle is re-striped,
   21 Defendant must ensure that the ISA pavement signage and the “NO PARKING”
   22 sign in the access aisle are compliant. Defendant must outline access aisle in blue
   23 and paint hatching a contrasting color from the parking space (white).
   24         4.    Defendant Did Not Provide Evidence That Interior Barriers Were
   25               Remediated
   26         In addition to not fully altering the Property to eliminate all access barriers,
   27 rather than fix the service counter and inaccessible bathroom on the Property in its
   28 front office, Defendant claims to have demolished the entire front office on August

                                               9
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 14 of 18 Page ID #:124



     1 16, 2019. (Motion at 6.) However, Defendant has presented no evidence (1) that an
     2 equivalent front office for Defendant’s business is currently located on the Property,
     3 (2) whether its current front office of the Property has inaccessible features similar to
     4 the inaccessible original front office that Defendant purports to have demolished,
     5 and (3) that construction of a new front office and similar facilities will be accessible
     6 and compliant with the ADA in the future. These unknown attributes are not at all
     7 addressed by Defendant in its Motion and create another genuine issue of material
     8 fact. On these bases too, Defendant’s motion must be denied.
     9        In sum, the Defendant failed to remove barriers that were readily achievable
   10 to remove and, therefore, violated and continues to violate Mr. Perri’s rights under
   11 the ADA. See supra Long, 267 F.3d at 923; Chapman, 631 F.3d at 944-45.
   12         D.     Plaintiff Encountered Violations and is Being Deterred From
   13                Patronage
   14         Not only did Mr. Perri personally encounter these violations, but he faces the
   15 threat of continued and repeated violations. As established above, Defendant failed
   16 to provide accessible facilities on the date of Mr. Perri’s initial visits, and continue to
   17 operate the inaccessible Property after incorrectly claiming that all barriers to access
   18 have been removed, rushing to file a summary judgment motion, and skirting its
   19 discovery obligations so Plaintiff has an opportunity to present facts to properly
   20 address Defendant’s assertions. This failure and attempt to rush to judgment without
   21 due diligence demonstrates an apathy or an ignorance about compliance. Defendant
   22 should not only be required to provide accessible features throughout the Property,
   23 they should also be required to implement a policy and procedure to maintain the
   24 Property’s accessibility. Until then, Plaintiff will continue to be aggrieved by the
   25 likelihood of the recurring architectural barriers.
   26 V.      MR. PERRI’S ADA CLAIM IS NOT MOOT
   27         Defendant argues that Mr. Perri’s ADA claim is moot because the claimed
   28 access barriers have been remedied. (Motion at 7-8). As set forth above in section

                                               10
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 15 of 18 Page ID #:125



     1 “IV”, Mr. Perri’s ADA claim is not moot because all barriers identified in the
     2 Complaint were not remedied.
     3        As set forth above, Defendant has made an inadequate showing that the
     4 barriers Mr. Perri encountered and identified in the Complaint have been removed –
     5 as to parking and improper signage, among other barriers to access. All of these
     6 barriers were not remedied and a few of Defendant’s attempts even exacerbated the
     7 barriers. (SUF #21-23; Exhibit A).
     8        Also, Defendant was further on notice in the Complaint that Mr. Perri sought
     9 to have all barriers related to his disability removed. (Complaint ¶ 26). Mr. Perri has
   10 demonstrated that other barriers to access also exist related to Plaintiff’s mobility
   11 that Defendant did not even attempt to fix. See Doran, 524 F.3d 1034. (holding that
   12 once a plaintiff encounters one barrier at a site, he can sue to have all barriers that
   13 relate to his disability removed regardless of whether he personally encountered
   14 them).
   15         Defendant’s motion must fail because Mr. Perri has submitted evidence herein
   16 that barriers existed and still exist on the Property that denied Plaintiff full and equal
   17 access. At the minimum, Mr. Perri has set forth evidence that creates a genuine issue
   18 of material fact as to the whether his ADA cause of action is moot.
   19 VI.     THE      COURT        CONTINUES          TO      HAVE       SUPPLEMENTAL
   20         JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM
   21         The Unruh Civil Rights Act provides that “a violation of the right of any
   22 individual under the Americans with Disabilities Act of 1990 shall also constitute a
   23 violation of this section.” Civ. Code § 51(f). “A violation of the ADA is, by statutory
   24 definition, a violation of both the Unruh Act and the DPA.” Cullen v. Netflix, Inc.,
   25 880 F.Supp.2d 1017, 1023 (N.D. Cal. 2012). “Because the Unruh Act is coextensive
   26 with the ADA and allows for monetary damages, litigants in federal court in
   27 California often pair state Unruh Act claims with federal ADA claims.” See Molski
   28 v. M.J. Cable, Inc., 481 F.3d 724, 730-31 (9th Cir. 2008). As discussed above under

                                               11
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 16 of 18 Page ID #:126



     1 section “IV”, the Defendant violated the ADA, and the same types of violations
     2 alleged in the Complaint were confirmed a CASp inspector, Mr. Arrington, on
     3 September 10, 2019. (SUF #16, 19-22) Thus, there have been and still are per-se
     4 violations of the Unruh Act because there are currently violations of the ADA.
     5 Dismissal of Plaintiff’s ADA claim is not warranted here so his state law claim
     6 under the Unruh Civil Rights Act survives.
     7        Defendant further claims that the Court should decline to exercise
     8 supplemental jurisdiction on the grounds that Plaintiff’s state law claim provides
     9 statutory damage remedies that the ADA does not provide, which raises novel and
   10 complex issues. (Motion at 9.) Simply because there is an additional remedy of
   11 damages does not raise novel and complex issues. Indeed, the issues are identical
   12 because a violation of the ADA is a violation of the Unruh Act. Civ. Code § 51(f).
   13 There is therefore no complex or novel analysis that need to be undertaken.
   14 Accordingly, the Unruh Act claim does not raise any legal issues that are any more
   15 novel or complex (or different) from his ADA claim over which the Court has
   16 original jurisdiction.   For this same reason, Plaintiff’s Unruh Act also cannot
   17 predominate over his ADA claim on the scope of the issues.
   18         Defendant then argues that Mr. Perri’s state law claim substantially
   19 predominates over the ADA claim because there are certain procedural prefiling
   20 requirements in state court under California Code of Civil Procedure § 425.50.
   21 Irrespective of whether Mr. Perri is a high frequency litigant under the relevant state
   22 court definition, courts have consistently found that California’s high frequency
   23 litigant requirements are procedural that do not apply in federal court under Erie
   24 doctrine principles. See, e.g., Oliver v. In-N-Out Burgers, 286 F.R.D. 475, 477-78
   25 (S.D. Cal. 2012) (noting that the provisions of Cal. Code Civ. Proc. § 425.50 conflict
   26 with Federal Rule of Civil Procedure 8(a)(2) and applying the Federal Rules); Strong
   27 v. Diana E. Johnson, Trustee of the Diana E. Johnson Trust Dated July 25, 2013, No.
   28 16cv1289-LAB (JMA), 2017 WL 201737, at *3 (S.D. Cal. Jan. 18, 2017)

                                               12
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 17 of 18 Page ID #:127



     1 (“Defendant has raised arguments concerning Strong's failure to comply with Cal.
     2 Civ. Proc. Code §§ 425.50, et seq. and Cal. Civil Code §§ 52 and 54.3. But under the
     3 Erie Doctrine, the Court applies federal, not state, procedural requirements.”);
     4 Johnson v. Mariani, 2017 WL 2929453, at *2 (N.D. Cal. July 10, 2017) (“the Court
     5 finds that the complaint need not meet the pleading requirements set forth in §
     6 425.50 because those requirements are state procedural rules and are not applicable
     7 to the complaint here.”); Anglin v. Bakersfield Prosthetics & Orthotics Center, Inc.,
     8 2013 WL 6858444 at *5 (E.D. Cal. Dec. 30, 2013) (“[T]he requirements of CCP
     9 section 425.50 do not govern Plaintiff's complaint in federal court....”).
   10         Defendant finally argues that state court is a more efficient forum for Mr.
   11 Perri’s state law claim. (Motion at 11.) To the contrary, dismissal of Mr. Perri’s
   12 Unruh Act claim (if his ADA claim survives here) will only result in duplicity of
   13 litigation. The principles of judicial economy are not served by dismissing Plaintiff’s
   14 state claim, forcing Plaintiff to refile it in state court and pay a new filing fee, pay for
   15 new service of process, have the defendant pay the state court required first
   16 appearance fees, holding a case management conference, filing dispositive motions
   17 that will raise the identical issues that would be here, and then prepare for a separate
   18 trial date. “Forcing these parties to litigate two nearly-identical cases in separate
   19 venues—one here and one in state court—is neither convenient, economical, nor
   20 fair.” Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal. 2014).
   21         Defendant’s arguments that the Court should not to exercise supplemental
   22 jurisdiction over Mr. Perri’s Unruh Act claim, absent dismissal of his ADA claim,
   23 are (1) that his state law claim raises novel and complex issues of state law (it does
   24 not because a violation of the ADA is a violation of the Unruh Act); that (2) the high
   25 frequency litigation statute under CCP § 425.50 makes the Unruh Act predominate
   26 over Mr. Perri’s ADA claim (Defendant has not established that Plaintiff is a high
   27 frequency litigant, and such additional requirements are procedural and do not apply
   28 to federal court such that they could predominate); and (3) state court provides a

                                              13
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09248-MWF-AFM Document 20 Filed 09/16/19 Page 18 of 18 Page ID #:128



     1 more efficient forum (it does not because it will result in duplicative lawsuits).
     2 Defendant’s arguments are without merit and Mr. Perri’s Unruh Act claim should
     3 remain because barriers to access remain on the Property and his ADA claim is not
     4 moot.
     5 VIII. CONCLUSION
     6         Defendant failed to offer evidence to support their motion that all barriers
     7 encountered by Mr. Perri at the Property have been removed, and Mr. Perri has
     8 offered admissible evidence that physical barriers to access related to his disability
     9 currently exist on the Property. Mr. Perri respectfully requests this Court deny
   10 Defendant’s motion for Partial summary judgment, and intends to amend the
   11 complaint and file his own motion for summary judgment at the earliest opportunity.
   12 If the Court finds Defendant’s motion has any merit, Plaintiff respectfully requests
   13 leave to amend to remedy any perceived errors.
   14
   15 DATED: September 16, 2019            Respectfully submitted,
                                           MANNING LAW APC
   16
   17
                                           By: /s/ Joseph R. Manning, Jr.
   18                                            Joseph R. Manning, Jr.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               14
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
